Citation Nr: 1610065	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-24 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969.  He died in December 2010, and the appellant is his surviving spouse.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2011 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's cause of death, metastatic renal cell carcinoma, was etiologically related to herbicide exposure during active service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of the veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In this case, the Veteran had combat service in Vietnam and is presumed to have been exposed to Agent Orange during service.  His cause of death is listed on his death certificate as metastatic renal cell carcinoma (hereinafter "kidney cancer").  The appellant contends that her late husband's kidney cancer was caused by exposure to Agent Orange during active service.    

There are several conflicting medical opinions of record.  In May 2012, Dr. V., one of the Veteran's treating oncologists, opined that it is at least as likely as not that the Veteran's kidney cancer occurred as a result of his exposure to Agent Orange.  The doctor reasoned that there is a significant amount of literature supporting an increased risk of kidney cancer in patients with prior exposure to pesticides and herbicides such as Agent Orange, also citing to the Veteran's concurrent diabetes mellitus as proof of the significance of his exposure to Agent Orange.  He attached the studies to which he referred to his opinion.  

Of particular relevance is a study entitled "Cancer Mortality in Four Northern Wheat-Producing States," published in September 2000 by the United States Environmental Protection Agency.  That study demonstrated an increase in mortality rates due to a number of cancers, including kidney cancer, in states where there was a higher exposure to chlorophenoxy herbicides.  Thus, while not conclusive, this study demonstrated an association between exposure to chlorophenoxy herbicides and kidney cancer.  In a February 2015 addendum to his opinion, Dr. V. clarified that Agent Orange consists of chlorophenoxy herbicides.  

In December 2013, VA obtained an opinion from a nurse practitioner, who opined that the late Veteran's kidney cancer was less likely as not due to exposure to Agent Orange, reasoning that kidney cancer is not presumptively related to Agent Orange exposure, and there are no conclusive studies linking Agent Orange to kidney cancer.  

The Board notes that, even if presumptive service connection is not available for kidney cancer, service connection can still be awarded on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Moreover, the VA nurse practitioner did not address the studies showing an association between herbicides and kidney cancer.     

Based on the foregoing, the Board finds that the competent medical evidence of records is at least in relative equipoise as to whether the Veteran's kidney cancer was caused by his exposure to Agent Orange during active service.  Therefore, the Board will afford reasonable doubt in favor of the appellant and, based on the favorable opinion of Dr. V., finds that service connection for the cause of the Veteran's death is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the appellant could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

The appeal is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


